Citation Nr: 1003079	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-22 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from January 1964 to January 
1966.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.    


FINDING OF FACT

The Veteran's PTSD is related to service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  



II.  The Merits of the Claim to Service Connection

The Veteran claims that he incurred PTSD during service.  He 
maintains that he incurred PTSD as a result of his exposure 
to combat actions in Vietnam from October 1965 to January 
1966.  In particular, he contends that he experienced 
emotional trauma due to sniper fire and artillery fire.   

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2009).    

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2009).  

In this matter, the Board finds that the evidence of record 
does not preponderate against the Veteran's claim that he has 
PTSD.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to 
deny a claim on its merits, the evidence must preponderate 
against the claim).  In October 2006, the Veteran underwent 
VA compensation examination.  This examiner found that the 
Veteran had depression, but did not find the Veteran with 
PTSD.  However, other VA medical personnel have consistently 
diagnosed the Veteran with PTSD.  Since July 2006, the 
Veteran's treating psychiatrist and psychologist have found 
the Veteran with PTSD.  Indeed, in a November 2009 letter of 
record, the Veteran's treating therapist, who specializes in 
treating Veterans with PTSD, reiterated this diagnosis.  

As to whether the Veteran's diagnosed PTSD relates to 
service, the Board notes that, pursuant to the Veteran's 
claims to combat service and trauma sustained therein, it has 
reviewed 38 U.S.C.A. § 1154.  This statute provides that in 
the case of Veterans of combat, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
Veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
See also 38 C.F.R. § 3.304(d) (2009).

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the Veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  The fact that the Veteran may have served 
in a "combat area" or "combat zone" does not mean that he 
himself engaged in combat with the enemy.  Id.  Moreover, a 
general statement in the Veteran's service personnel records 
that he participated in a particular operation or campaign 
would not, in itself, establish that he engaged in combat 
with the enemy because the terms "operation" and 
"campaign" encompass both combat and non-combat activities.  
Id. Whether or not a Veteran "engaged in combat with the 
enemy" must be determined through recognized military 
citations or other supportive evidence.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's assertions 
that he engaged in combat with the enemy are not ignored, but 
are evaluated along with the other evidence of record.  Id.  
If VA determines that the Veteran did not engage in combat 
with the enemy, the favorable presumption under 38 U.S.C.A. § 
1154(b) will not apply.    

Based on a review of the record, the Board finds that the 
evidence of record is in equipoise on the issue of whether 
the Veteran served in a combat area in Vietnam.  See Alemany, 
supra.  

On the one hand, the Veteran's DD Form 214, DD Form 215, and 
other service personnel records do not indicate combat 
involvement.  The Veteran's MOS does not indicate combat 
service.  His DD Form 214 notes his army MOS as a 
construction machine operator.  The DD Form 214 does not 
indicate that he was assigned or participated in combat 
duties.  None of the Veteran's awarded medals or decorations 
shows combat service.  The Veteran's DD Form 214 and 215 show 
that the Veteran was awarded the National Defense Service 
Medal, the Good Conduct Medal, the Vietnam Service Medal with 
two bronze service stars, the Republic of Vietnam Gallantry 
Cross with Palm Unit Citation Badge, and expert rifle badges.  
The Veteran's DD Form 214 and personnel records show that the 
Veteran did not receive a Combat Infantryman Medal, a Purple 
Heart Medal, or any other decoration that would indicate 
combat service.  

On the other hand, other evidence of record indicates that 
the Veteran may have served in an area in which encounters 
with a hostile enemy unit may have occurred.  See VAOPGCPREC 
12-99.  In his own statements, the Veteran has consistently 
contended that he was exposed to hostile enemy fire while 
serving on watch, and while working as a construction machine 
operator in a combat zone.  In these statements, he describes 
feeling emotional trauma.  In support of these contentions, 
the Veteran submitted into the record letters he sent home 
during the war, which indicate that he served in an area in 
which hostile fire occurred.  Moreover, his assertion to 
serving in a combat area is corroborated, albeit slightly, by 
an April 2007 letter of record from the U.S. Armed Services 
Center for Unit Records Research.  This letter notes that a 
member of the division with which the Veteran's unit served 
was wounded in action in November 1965 as a result of small 
arms fire.  The record also contains a lay statement from 
this wounded soldier, who states that he was a friend of the 
Veteran's.  

The Board has assessed the evidence of record indicating that 
the Veteran did not engage in combat with the enemy, and the 
evidence of record that indicates that he did engage in 
combat with the enemy.  Although substantive evidence 
indicates that the Veteran did not engage in combat with the 
enemy, the Board cannot find 38 U.S.C.A. § 1154 inapplicable 
here.  As such, the Board will presume that the Veteran did 
indeed engage in combat with the enemy while serving in 
Vietnam in late 1965-early 1966.  See 38 U.S.C.A. §§ 1154, 
5107(b); 38 C.F.R. § 3.102.  

The Board must now determine whether the medical evidence 
establishes a nexus between the Veteran's asserted combat 
stressors and the current symptomatology of PTSD.  See 38 
C.F.R. § 3.304(f).  See also Dalton v. Nicholson, 21 Vet. 
App. 23, 31 (2007) (38 U.S.C.A. § 1154, which reduces 
evidentiary burden for combat Veterans with respect to 
evidence of in-service incurrence of an injury, is not 
equivalent to a statutory presumption that the claimed 
disorder is service connected).  On this particular aspect of 
the Veteran's claim, the Board finds the evidence clearly in 
his favor.  The only medical opinions of record addressing 
the issue of nexus relate the Veteran's PTSD with his 
service.  In a December 2006 VA treatment record, the 
Veteran's treating psychiatrist attributes the Veteran's PTSD 
to combat experiences.  And, in a November 2009 letter, the 
Veteran's treating psychologist stated clearly that the 
Veteran's claimed stressors in Vietnam relate to his PTSD.  

In summary, the evidence does not preponderate against the 
Veteran's claim that he has PTSD, that he served in combat in 
Vietnam, and that his PTSD relates to such combat service.  
As such, the Board finds service connection warranted here.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for PTSD is granted.   



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


